Citation Nr: 0636283	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-06 449	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for diabetes mellitus, 
for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1966.  He died in June 2002, and the appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by the RO in Togus, 
Maine.  After that decision was entered, the case was 
transferred to the jurisdiction of the RO in New York, New 
York.

In October 2004, the appellant testified before the 
undersigned at a hearing held in Washington, D.C.  In January 
2005, the Board remanded her case for additional development.

In August 2006, the appellant testified at a second hearing 
before the undersigned at a hearing held in Washington, D.C.  
Later that same month, the United States Court of Appeals for 
Veterans Claims (Court) issued an opinion in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), wherein the Court 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  
In that case, the Board had determined that, although the 
appellant had served in waters off the shore of the Republic 
of Vietnam, such service did not warrant application of the 
presumption of herbicide exposure because the appellant never 
actually set foot on land in that country.  In reversing the 
Board's decision, the Court held that a VA manual provision, 
VA Adjudication Procedure Manual M21-1, Part III,  
4.08(k)(1)-(2) (Nov. 1991), created a presumption of 
herbicide exposure based on receipt of the Vietnam Service 
Medal.  In so holding, the Court found the manual provision 
to be a substantive rule and invalidated a subsequent 
amendment to that provision.  The Court also found that 
neither the statute nor the regulation governing herbicide 
exposure claims precluded application of the presumption of 
exposure to persons who served aboard ship in close proximity 
to the Republic of Vietnam.

VA disagrees with the Court's decision in Haas and is seeking 
to have the decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of VA has imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected include claims for service connection based on 
herbicide exposure where the only evidence of exposure is 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam. 

In the present case, both of the appellant's claims are 
premised on the veteran's exposure to herbicides.  However, 
as set forth below, the appellant has produced evidence 
tending to show that the conditions of the veteran's military 
service at least as likely as not involved actual duty or 
visitation in the Republic of Vietnam.  Accordingly, her 
claim for service connection for the cause of the veteran's 
death is not affected by the stay.

With respect to her claim for service connection for diabetes 
mellitus, however, the Board notes that that claim is a claim 
for accrued benefits.  In adjudicating such a claim, VA may 
consider only that evidence which was actually or 
constructively of record at the time of the veteran's death.  
See, e.g., 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  In 
the appellant's case, the evidence of record at the time of 
the veteran's death showed that he served on a vessel off the 
shore of Vietnam.  However, there was no evidence to show 
that he had actual duty or visitation in Vietnam.  Therefore, 
the appellant's claim for service connection for diabetes 
mellitus, for purposes of accrued benefits, falls within the 
parameters of the stay.  Once a final decision is reached on 
appeal in the Haas case, the adjudication of stayed cases, 
including the appellant's claim for accrued benefits, will be 
resumed.


FINDINGS OF FACT

1.  During his lifetime, the veteran was diagnosed with Type 
II diabetes.

2.  The veteran died in June 2002; diabetes was identified as 
a condition that led to his death.

3.  It is at least as likely as not that the conditions of 
the veteran's military service involved actual duty or 
visitation in the Republic of Vietnam.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
veteran's death can be attributed to exposure to herbicides 
in service.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that service connection should be 
established for the cause of the veteran's death.  She 
contends, in essence, that Type II diabetes mellitus, which 
led to the veteran's death, can be attributed to his in-
service exposure to herbicides.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA must inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; that VA will seek to 
provide; and that the claimant is expected to provide; and 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  VA is also required 
to make reasonable efforts to help the claimant obtain 
evidence necessary to substantiate her claim, to include 
relevant records from Federal and private sources, and must 
obtain a medical examination and/or opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(b)-(d) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(4) (2006).

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board is granting the appellant's 
claim for service connection for the cause of the veteran's 
death.  As a matter of law, that grant will not involve the 
assignment of a disability rating.  Consequently, no 
justiciable issue remains as to the timing or adequacy of the 
notice provided with respect to elements (1)-(4), above, or 
with respect to the duty to assist.  As to the fifth element 
of notice, pertaining to the effective date of the award, the 
Board acknowledges that the appellant has not received any 
specific notice with respect to the manner in which an 
effective date will be assigned.  However, inasmuch as the 
Board is not assigning an effective date presently (and, 
indeed, has no current jurisdiction to consider that 
question), there is no possibility that the appellant will be 
prejudiced by the Board's issuance of the present decision.  
The agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the effective 
date element when effectuating the award.

II.  The Merits of the Appellant's Claim

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.312(a) (2006).  A service-
connected disability is considered the "principal" 
(primary) cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause 
of death is inherently one not related to the principal 
cause.  Id. § 3.312(c).  A contributory cause must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes) 
is presumed to be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of the disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.309(e) (2006).  In this context, the 
term "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2006).

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, is presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  Id. 
§ 3.307(a)(6)(iii).  Under current regulation, "service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

In the present case, the evidence of record clearly shows 
that the veteran was diagnosed with Type 2 diabetes during 
his lifetime.  The evidence also shows that he died in June 
2002, and that diabetes was identified as a condition that 
led to his death.  (His death certificate shows that the 
immediate cause of his death was cardiac arrhythmia, due to 
or a consequence of end stage congestive heart failure, due 
to or a consequence of diabetes.)  Thus, the only question 
that remains, in terms of establishing service connection for 
the cause of the veteran's death, is whether the conditions 
of his service involved duty or visitation in the Republic of 
Vietnam.

In this regard, the Board finds that the evidence supports a 
finding that the veteran did, in fact, have duty or 
visitation in Vietnam.  Service department records clearly 
show that the veteran departed California in early November 
1965 for an assignment with Navy Attack Squadron 195.  They 
also show that he arrived onboard the U.S.S. Bon Homme 
Richard (CVA-31) on November 17, 1965, when that vessel was 
located at Yankee Station; a position off the coast of 
Vietnam.  There is no direct evidence to show the precise 
means whereby the veteran arrived on the deck of the U.S.S. 
Bon Homme Richard.  The appellant maintains, however, that 
his likely path of travel would have involved a COD (carrier 
on-deck delivery) flight from Cubi Point, in the Republic of 
the Philippines, to a position in Vietnam (probably Chu Lai 
or Da Nang), and then to the deck of the U.S.S. Bon Homme 
Richard.  In support of this theory, she has provided 
statements from others who served in and around Vietnam, 
including pilots who flew COD flights, which, when taken 
together, tend to show that serviceman ordinarily arrived on 
mid-cruise carriers via COD flights and that, due to 
fuel/range limitations and other considerations, COD flights 
from Cubi Point ordinarily stopped in Vietnam before 
continuing on to the destination carrier.  In the Board's 
view, this evidence demonstrates to a reasonable likelihood 
(i.e., it is at least as likely as not) that the veteran had 
actual duty or visitation in Vietnam during service.  
Certainly, the Board cannot conclude that the preponderance 
of the evidence is against the claim.  Consequently, and 
resolving reasonable doubt in the appellant's favor, the 
Board will grant service connection for the cause of the 
veteran's as due to exposure to herbicides.

The Board commends the appellant and her representative for 
their efforts at gathering and presenting evidence in this 
case.  The appellant has provided testimony which is both 
credible and sincere, and has, through tireless efforts, 
provided a wealth of information that bears on her claim, 
including the question of the veteran's likely presence in 
Vietnam.  The Board sincerely appreciates the honest and 
thorough assistance she and her representative have provided 
in resolving the difficult questions presented by this 
appeal.


ORDER

The claim for service connection for the cause of the 
veteran's death is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


